Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/348,717 filed on 06/15/2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 01/24/2014.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 02/18/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification Objections
The disclosure is objected to because of the following informalities: under “cross-reference to related applications” section, the status of U.S Patent Application No. 16/821,997 now is patented need to be updated.
Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Initially, it should be noted that the present application and US 10/594,137, US patent No. 10/008851 and US patent 9/997911, have the same inventive entity.  The assignee for the applications is IBM Corporation.
It is clear that all the elements of the application claim 1 is to be found in patent claim 1s (as the application claim 1 fully encompasses patent claim 1s).  The difference between the application claim 1 and the patent claim 1s lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1s of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patents, it is not patentably distinct from claim 1 of the patents. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is directed to an abstract idea without significantly more.  The independent claims recite A method for generating electric substation load transfer control parameters, comprising: 
adjusting elements in a fundamental scale matrix according to a condition change of a power grid, wherein the fundamental scale matrix is constructed based on the topology structure of the power grid, and the elements in the fundamental scale matrix represent switch information and risk values of paths between nodes of the power grid, wherein the switch information represents number of switching times required for connecting two nodes of the power grid; and
performing operations on the adjusted fundamental scale matrix to generate switch information and risk values of paths for electric substation load transfer control, which are used as electric substation load transfer control parameters. 
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “adjusting element in a fundamental scale matrix according to a condition change of a power grid …” and “performing operations on the adjusted fundamental scale matrix to generate switch information and risk values of paths for electric substation load transfer control …”, nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the noted language, all of the limitations including “wherein the fundamental scale matrix is constructed based on the topology structure of the power grid, and the elements in the fundamental scale matrix represent switch information and risk values of paths between nodes of the power grid, wherein the switch information represents number of switching times required for connecting two nodes of the power grid” and “which are used as electric substation load transfer control parameters.” without significantly more.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the components in the displaying step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “wherein the fundamental scale matrix is constructed based on the topology structure of the power grid, and the elements in the fundamental scale matrix represent switch information and risk values of paths between nodes of the power grid, wherein the switch information represents number of switching times required for connecting two nodes of the power grid” and “which are used as electric substation load transfer control parameters.” cannot provide an inventive concept. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2002/0112212 to Cohn et al. (hereafter "Cohn") in view of US 2012/0059532 to Reifenhauser et al. (hereinafter Reifenhauser”).

As per claim 1, Cohn discloses a method for generating electric substation load transfer control parameters, comprising:
adjusting elements in a fundamental scale matrix according to a condition change of a power grid (paragraphs 0027 and 0029), wherein the fundamental scale matrix is constructed based on the topology structure of the power grid (paragraphs 0027, 0029 and 0046), and the elements in the fundamental scale matrix represent switch information (FIGs. 5; paragraphs 0046-0047), and risk values of paths between nodes of the power grid (paragraphs 0025, 0062 and 0064); and
performing operations on the adjusted fundamental scale matrix to generate switch information (FIGs. 5; paragraphs 0046-0047) and risk values of paths for electric substation load transfer control, which are used as electric substation load transfer control parameters (FIGs. 5; paragraphs 0046-0047).
Cohn does not explicitly disclose wherein the switch information represents number of switching times required for connecting two nodes of the power grid.
Reifenhauser further discloses wherein the switch information represents number of switching times required for connecting two nodes of the power grid (paragraphs 0030, 0057, 0084, 0087, 0118 and 0125).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Reifenhauser into Cohn’s teaching because it would provide a path from the power plant 2000, via the individual participating SGRs to the service connection 3100 is defined dynamically in the network 1000 formed of network nodes 1100.a to 1100.c comprising SGRs via a routing method, which path supplies the power of 1 kW for four hours by routing the corresponding energy packets from the power plant 2000 to the consumer 3000.a. (Reifenhauser, paragraph 0125).


Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohn in view of US 2011/0313738 to Stamoulis et al. (hereinafter Stamoulis).

As per claim 1, Cohn discloses a method for generating ng electric substation load transfer control parameters, comprising:
adjusting elements in a fundamental scale matrix to according to a condition change of a power grid (paragraphs 0027 and 0029), wherein the fundamental scale matrix is constructed based on the topology structure of the power grid (paragraphs 0027, 0029 and 0046), and the elements in the fundamental scale matrix represent switch information (FIG. 5; paragraphs 0046-0047) and risk values of paths between nodes m she power grid (FIGs. 1-4; paragraphs 0015, 0020, 0046-0047, 0062 and 0064); and
performing operations on the adjusted fundamental scale matrix to generate switch information (FIG. 5; paragraphs 0046-0047) and risk values of paths for electric substation load transfer control, which are used as electric substation hard transfer control parameters (FIG. 5-6; paragraphs 0046-0047).
Cohn does not explicitly disclose wherein the switch information represents number of switching times required for connecting two nodes of the power grid.
Stamoulis further discloses wherein the switch information represents number of switching times required for connecting two nodes of the power grid (paragraph 0034).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Stamoulis into Cohn’s teaching because it would provide estimating dynamic power include counting each node's switching activity, which can be seen as the number of times that a node changes logic state while performing a logic level simulation (Stamoulis, paragraph 0034).

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohn in view of US 2012/0113700 to Kajouke et al. (hereinafter Kajouke).

As per claim 1, Cohn discloses a method for generating ng electric substation load transfer control parameters, comprising:
adjusting elements in a fundamental scale matrix to according to a condition change of a power grid (paragraphs 0027 and 0029), wherein the fundamental scale matrix is constructed based on the topology structure of the power grid (paragraphs 0027, 0029 and 0046), and the elements in the fundamental scale matrix represent switch information (FIG. 5; paragraphs 0046-0047) and risk values of paths between nodes m she power grid (FIGs. 1-4; paragraphs 0015, 0020, 0046-0047, 0062 and 0064); and
performing operations on the adjusted fundamental scale matrix to generate switch information (FIG. 5; paragraphs 0046-0047) and risk values of paths for electric substation load transfer control, which are used as electric substation hard transfer control parameters (FIG. 5-6; paragraphs 0046-0047).
Cohn does not explicitly disclose wherein the switch information represents number of switching times required for connecting two nodes of the power grid.
Kajouke further discloses wherein the switch information represents number of switching times required for connecting two nodes of the power grid (paragraph 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kajouke into Cohn’s teaching because it would provide controlling the duty cycle of the switches 1-8 to implement the appropriate switching pattern during a switching interval (e.g., the inverse of the switching frequency) (Kajouke, paragraph 0027).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 2010/0110536 to Nashimoto
[0009] In the case of optical waveguide optical switches using compound semiconductors and quantum wells, increasing speeds is possible, and there is the expectation of reducing the driving voltage since voltage can be applied above and below the optical waveguide core. However, there is the problem that the insertion loss is high because the optical coupling efficiency from the optical fiber is poor due to the small core size, and effort is being put into various areas. As well as this, there is the problem that the switching characteristics are inferior due to the occurrence of light absorption when switching by applying an electric field, and there are problems such as, since wafer size is limited, it is difficult to configure large scale matrixes of optical switches.
[0010] The most typically used materials for optical switches are ferroelectric oxide materials, and in the case of one of them, LiNbO.sub.3, if voltage is applied to electrodes of an optical switch then, due to the electro-optical effect, there is a change in the refractive index, and by this the conditions of the light can be changed at high speed, and depending on the set conditions, the progression direction of the light is changed. Because of this, in an optical switch it is possible to selectively output light that entered from two input terminals to two respective output terminals. Optical switches using LiNbO.sub.3 may be produced by making a Ti-diffusion type waveguide or a proton exchange type waveguide on a single crystal wafer, and the core size can be made to be about the same as the optical fiber mode diameter, therefore, since the optical coupling efficiency is good, insertion loss is small, and such optical switches are known as workable optical switches.

US 2002/0174660 to Venkatasubramanian
[0077] Silica planar waveguide switches employ a Mach-Zender type interferometer as basic switching elements. For example, a thermo-optic phase-shifter in an interferometer changes the propagation delay in the interferometer. Although the response time of conventional thermo-optic switches is of the order of a ms, thermo-optic switches offer many advantages such as polarization independence and stability against environmental changes. By combining thermo-optic switches into a 2.times.2 array, a large scale matrix optical switch can be realized, as long as the switch elements are loss-free and 100% of the input power is transferred to desired output ports. However, in real switching elements, several problems arise including loss imbalance among the output ports and cross-talk. Typically, dummy switches are employed for overcoming such effects.

US 4,010,322 to Nathanson
(8) A command signal from the main transmitter initiates operation of the display receiver by turning on the cathode ray tube heater filaments and initiates power to the appropriate receiver circuitry. After a few seconds for filament warm up, the cathode ray tube transmission is initiated under slow scan conditions. The light valve target of the cathode ray tube is scanned in synchronism with the transmitting slow scan signal by means of synchoronizing pulses from precision counting and timing circuitry. The received video input signal is recorded on the light valve matrix as a gray scale deformation signal, as will be explained. After receipt of the full frame of video information, the filament and biasing signal from the receiver circuitry are disconnected. Only the low power receiver means remain on for new information and housekeeping. To view the stored video information, the on-off switch 18 turns on the flashlight type incandescent light source 32, which illuminates the light valve target faceplate. The video image remains permanently stored on the face of the tube for days with all power off. It can be erased by proper command control in about 1/30 of a second.
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193